Citation Nr: 9935448	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post donor site of the left thigh with hernia defect.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) St. Louis Regional Office (RO) which 
denied the appellant's claim seeking an evaluation in excess 
of 10 percent for status post donor site of the left thigh 
with hernia defect and granted his claim for a temporary 
total rating (38 C.F.R. § 4.30) following a January 1992 
surgery to repair a left quadriceps femoris hernia.  The 
Board remanded both claims in August 1995 for additional 
evidentiary development.  In July 1998, the Board (1) granted 
a one month extension for the temporary total disability 
rating following the January 1992 surgery and (2) remanded 
for procedural development the claim for an evaluation in 
excess of 10 percent for status post donor site of the left 
thigh with hernia defect.  Thus, the remaining issue for 
appellate review is as stated on the title page above.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The left thigh donor site is evidenced by at most a small 
herniation, but may not be characterized as involving 
impairment of the muscles of the left thigh.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post donor site of the left thigh with hernia defect 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5313 to 5318, 5326 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.56, 4.73, Diagnostic Codes 
5313 to 5318, 5326 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1969, the appellant suffered multiple shrapnel 
wounds in the left leg and a large wound in the anterior 
tibial surface.  The RO granted service connection for this 
injury in a July 1970 rating decision.  By 1974, he developed 
a left gastrocnemius hernia secondary to the wounds.  In July 
1974, he underwent a left gastrocnemius hernia repair with 
primary fascia repair and fascia lata grafting from the left 
thigh.  In August 1974, the left thigh donor site wound was 
well healed.  The RO granted service connection for status 
post donor site of the left thigh with hernia defect by April 
1977 rating decision.  A March 1977 VA examination report 
described the donor site scar as five inches long, lateral to 
the left thigh, well healed, and without evidence of 
abnormality except for an approximately two inch diameter 
hernial defect.  The appellant underwent a quadriceps hernia 
repair with Marlex mesh graft in December 1980, from which he 
recovered well.  The Board, in November 1983 denied an 
evaluation in excess of 10 percent for status post donor site 
of the left thigh with hernia defect.  In January 1992, the 
appellant filed this claim for an increased evaluation.  

In about 1990, the appellant developed a new, painful bulge 
in the left anterior thigh, with a throbbing ache.  In 
January 1992 he underwent a repair of the left quadriceps 
femoris hernia without complication.  A February 1992 VA 
clinical record indicated that the wound was well healed and 
that he ambulated without difficulty.  The assessment was 
pain syndrome.  A May 1992 VA clinical record noted that he 
complained of continuing pain, but the donor site scar was 
well healed and without evidence of herniation.  

Private clinical records from October 1990 to September 1995 
indicated that the appellant complained of increased pain in 
his left thigh and articulated his belief that repair of the 
hernia was improperly accomplished.  In March 1994, the 
appellant stated that VA admitted it made a mistake on his 
most recent surgery, but that he was unsure if they would do 
corrective surgery.  He also indicated that he had episodic 
numbness in his left lower leg.  The impression noted in 
several entries was chronic pain.  

VA neurological examination in November 1995 showed that the 
appellant had no history of nerve or muscle involvement and 
complained of diffuse pain over the surgical site in the left 
thigh.  He gave no history of motor or sensory paralysis 
associated with the wound or the post surgical residuals.  He 
complained of an limping gait that he related to pain in the 
left anterior thigh.  Examination revealed a healed linear 
surgical scar over the thigh, no abnormalities of deep tendon 
reflexes, posterior columns, cerebellar systems, pinprick, 
diadochokinesis, or stereognosis, and intact cranial nerves.  
The examiner described the limping gait as secondary to 
avoidance of weightbearing on the left, and indicated that it 
was not due to neurological deficits.  The diagnosis was no 
neurological disease or injury of the central or peripheral 
nervous system.  

VA orthopedic examination in November 1995 indicated that the 
appellant complained of pain and insufficient strength in the 
left quadriceps.  Examination showed healed incisional scars, 
a palpable defect along the incisional lines, mild 
tenderness, and no clinical evidence of infection or 
adhesion.  Quadriceps strength was measured as 4/5 against 
resistance.  The diagnosis included residual fascial defect 
after repair without herniation.  

VA neurological examination in August 1997, in which the 
examiner noted that the claims file was reviewed, noted that 
the appellant complained of pain and a ripping sensation in 
the left thigh.  Examination revealed reduced range of motion 
of the left hip and knee related to arthritis and no tissue 
loss and no damage to the tendons, bones, joints, vessels, or 
nerves, except to the small cutaneous nerves adjacent to the 
incisions with an expected reduction in sensation.  The 
examiner described the scars as not tender, adherent, or 
sensitive.  The only impairment of strength noted was 
collapsing weakness, which was not related to the complaints 
of pain.  The examiner also indicated that there was no 
evidence of muscle hernia and no functional impairment of the 
left thigh.  

VA orthopedic examination in August 1997 showed two linear 
surgical scars on the left thigh running lengthwise.  
Examination revealed no swelling, neurological deficit, 
spasm, or restriction, and a small herniation noted in the 
left thigh.  There was some weakened movement and reduced 
left hip flexion.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently rated 10 percent disabling under 
Diagnostic Code 5326 for extensive muscle hernia without 
other injury to the muscle.  38 C.F.R. § 4.73.  As noted in 
the July 1998 remand, the rating criteria for evaluation of 
muscle injuries were amended, effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5326 (1996); 62 Fed. 
Reg. 30,235-40 (June 3, 1997) (codified at 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5326 (1999)).  When a relevant 
regulation changes during the pendency of an appeal, as here, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997). 

Neither the old nor the new versions of Diagnostic Code 5326 
provide for an evaluation in excess of 10 percent.  38 C.F.R. 
§ 4.73 (1996 and 1999).  A higher evaluation, though, may be 
assigned based on the criteria of other analogous diagnostic 
codes.  For example, under both the old and the new versions 
of the regulations, Diagnostic Codes 5313, 5314, and 5316 
based on impairment of Muscle Groups XIII, XIV, and XVI, 
respectively, provide for evaluations in excess of 10 
percent.  A 10 percent evaluation requires moderate 
disability, a 30 percent evaluation requires moderately 
severe disability, and a 40 percent evaluation requires 
severe disability.  Under Codes 5315 and 5318 for Muscle 
Groups XV and XVIII, respectively, a 10 percent evaluation 
requires moderate disability, a 20 percent evaluation 
requires moderately severe disability, and a 30 percent 
evaluation requires severe disability.  Under Diagnostic Code 
5317 for Muscle Group XVII, a 20 percent evaluation requires 
moderate disability, a 40 percent evaluation requires 
moderately severe disability, and a 50 percent evaluation 
requires severe disability.  38 C.F.R. § 4.73 (1996 and 1999) 
(Muscle Groups XIII to XVIII involve movement of the hip and 
knee joints).  

The terms "moderate", "moderately severe", and "severe" 
are defined at 38 C.F.R. § 4.56, which underwent significant 
amendment.  The next higher evaluations above the currently 
assigned 10 percent evaluation require a finding of either 
moderate or moderately severe impairment.  Under 38 C.F.R. 
§ 4.56 (1996), moderate disability is defined as:

(i) Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered of at least moderate degree.  
Absence of explosive effect of high velocity 
missile and of residuals of debridement or of 
prolonged infection.  
(ii) History and complaint.  Service department record 
or other sufficient evidence of hospitalization in 
service treatment for treatment of wound.  Record 
in the file of consistent complaint on record from 
first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by 
injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, linear and relatively small and so situated 
as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  



Under 38 C.F.R. § 4.56 (1996), moderately severe disability 
is defined as:

(i) Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.  
(ii) History and complaint.  Service department record 
or other significant evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound or severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wound.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
applicable.  
(iii) Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

Under 38 C.F.R. § 4.56 (1999), moderate disability is defined 
as: 

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Under 38 C.F.R. § 4.56, moderately severe disability is 
defined as:

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of 
loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of 
impairment.

III.  Analysis

This claim is well grounded under 38 U.S.C.A. § 5107(a) as it 
is not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (contention of increase in disability 
severity renders claim well grounded).  The VA has satisfied 
its duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The claim was remanded in 
August 1995 and July 1998 for additional evidentiary and 
procedural development.  The RO accomplished the action 
requested.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Because the old and new versions of Diagnostic Code 5236 
provide for no more than a 10 percent evaluation for 
extensive muscle hernia without other injury to the muscles, 
the Board cannot utilized this criteria in support of the 
claim for an increased rating.  Instead, the Board must look 
to the other analogous diagnostic codes.  To reach the next 
higher evaluation, the symptomatology documented by the 
evidence must show either moderate or moderately severe 
disability under the criteria for Diagnostic Codes 5313 to 
5318.  These terms, under either the old or the new versions 
of 38 C.F.R. § 4.56, are defined above.  

These diagnostic codes clearly envision evaluation of wounds 
caused in combat.  The record indicates the appellant was 
wounded in combat and the RO established service connection 
under Diagnostic Code 5312 for residuals of wounds to the 
left leg with retained foreign body involving Muscle Group 
XII.  Here, however, we are concerned only with the donor 
site scar on the left thigh where in 1974 a graft was removed 
for use in treatment of the left leg wound.  

The evidence indicates that the appellant consistently 
complained of pain in the left thigh.  He alleged that the 
1992 surgical repair of the herniation at the donor site was 
improperly performed.  However, except for the August 1997 VA 
orthopedic examination showing a small herniation, the most 
recent examination and clinical records show no evidence of 
herniation.  Neither is there any indication of 
symptomatology such as tenderness, adherence, or loss of 
sensation.  While there is evidence of reduced strength in 
the left thigh and reduced motion of the left hip and knee, 
it appears from the medical evidence of record that these 
symptoms are related to arthritis and not any impairment 
caused by the donor site scar.  

Both the old and the new versions of the regulations require 
evidence of muscle impairment due to the disability.  The 
history of the disability reveals no muscle or neurological 
impairment associated with the left thigh donor site 
disability, nor is there any indication of muscle or 
neurological impairment in the current findings.  Thus, an 
rating in excess of 10 percent under Codes 5313 to 5318 is 
inappropriate as the evidence does not show left thigh muscle 
disability beyond the already compensated history of 
herniation.  For these reasons, the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for status post donor site of the 
left thigh with hernia defect.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post donor site of the left thigh with hernia defect 
is denied.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

